Citation Nr: 0840668	
Decision Date: 11/25/08    Archive Date: 12/03/08	

DOCKET NO.  07-22 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from August 1965 to 
March 1969.  He served two tours of duty in the Republic of 
Vietnam as a personnel specialist, and there is no objective 
evidence that he served in combat with the enemy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  A preponderance of the competent medical evidence on file 
reveals that the veteran had profound right ear deafness from 
childhood which preexisted service and was not increased in 
severity during service.  



CONCLUSION OF LAW

Right ear hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007); 
VAOPGCPREC 3-03.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in January 2006, 
prior to the issuance of the rating decision now on appeal 
from December 2006.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical and personnel records were 
collected, records of the veteran's treatment with VA were 
collected, and the veteran was provided a VA audiometric 
examination with claims folder review and a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All 
known available evidence has been collected, the veteran has 
been provided proper notice and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Impaired hearing will not be considered to be a disability 
for VA purposes until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second)  is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Additionally the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels  above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Analysis:  The veteran filed his initial claim for service 
connection in December 2005, at age 58, some 36 years after 
he was separated from service.  He wrote in that claim that 
the disability began in March 1969, which was the month he 
was separated from service, and he wrote that he had never 
received any form of post-service medical treatment or 
evaluation with respect to right ear hearing loss.  

He argued that right ear hearing loss was incurred or 
aggravated during service as a result of exposure to a loud 
noise environment.  He reported that he was routinely exposed 
to loud noise during service in Vietnam.  

The veteran was provided a VA audiometric examination with a 
review of the claims folder in November 2006.  The examiner 
accurately reported details from her review of the veteran's 
service medical records.  When the veteran was examined for 
enlistment in 1965, he declared that he had right ear hearing 
loss.  Right ear hearing loss was certainly confirmed and 
noted on the entrance physical examination, and the veteran 
was inducted into service although he was given a permanent 
H2 profile for hearing.  

The audiologist wrote that in June 1966, the veteran was seen 
at the Army hospital in Fort Dix, New Jersey.  She reported 
that when proper masking was used during audiometric testing, 
the veteran had no hearing in the right ear; "100 plus dB."  
There was normal left ear hearing.  She wrote that this 
examination revealed that the veteran's "right ear was dead."  
Moreover, she noted that the veteran reported at the time of 
this examination that he had no hearing in his right ear 
"since childhood."  

The audiologist wrote that the veteran was again provided 
audiometric examination at separation.  Moderately severe 
right ear hearing loss was again shown, as at enlistment.  
The VA audiologist concluded that had appropriate masking 
been used, complete right ear deafness would have been 
properly identified at both enlistment and separation, as 
opposed to the moderately severe to severe results which were 
actually recorded at each of these examinations.  Left ear 
hearing was again normal at separation.  

The audiologist wrote that the veteran reported being exposed 
to the noise of engines and rockets during service, but also 
reported that the veteran worked after service for some 22 
years in an assembly plant, with recreational noise when he 
hunted and used a chain saw.  Current audiometric examination 
revealed that the veteran was profoundly deaf in his right 
ear and all pure tone decibel thresholds for the relevant 
frequencies for speech were listed as 105 plus.  The 
diagnosis from examination was profound right ear 
sensorineural hearing loss "since childhood."  The 
audiologist concluded that hearing loss in either of the 
veteran's ears was not the result of noise exposure during 
service.  The veteran himself reported at enlistment a right 
ear hearing loss since childhood.  She wrote that the 
"professional" examination done at the Fort Dix Hospital 
corroborated that when proper masking was used, the veteran 
had no hearing in the right ear.  

The Board examined the service audiometric examinations on 
file in original and they corroborate and were accurately 
described by the VA audiologist.  Although the examinations 
at both enlistment and separation do have a degree of 
variability, it is important to note that the examination 
performed at enlistment in April 1965 must be assumed to have 
been conducted in accordance with standards then in use 
referred to as "ASA," and to be converted to "ISO units, 
which have been used at all times thereafter, 5 to 15 
decibels must be added to each value reported for the pure 
tone decibel thresholds for speech from 500 to 4,000 Hertz.  
When this computation is completed, the pure tone decibel 
thresholds for speech at both enlistment and separation are 
nearly identical except for normal variability on repeat 
testing.  

A clear preponderance of the evidence of record is against 
the veteran's claim for service connection for right ear 
hearing loss.  Because right ear hearing loss was clearly 
noted and documented in the veteran's service enlistment 
physical examination, there is no presumption of sound 
condition at enlistment, nor is there any presumption of 
aggravation as otherwise provided by governing VA law and 
regulation.  The VA audiologist conducted  a thorough review 
of the original service records and explained clearly her 
opinion that the veteran had been profoundly deaf in the 
right ear since childhood as was found during proper 
audiometric testing with masking during service in 1966, at 
which time all tested decibel thresholds for speech were 100 
plus.  She stated that had masking been properly used during 
other service examinations, they would have produced 
identical results.  She provided a clear clinical opinion 
that hearing loss at present was in no way attributable to 
incidents of service.  

Because the veteran was essentially deaf in the right ear at 
enlistment, there can certainly be no aggravation or increase 
in severity during such service and the audiologist's report 
of examination supports this conclusion in every respect.  As 
reported by the VA audiologist, because proper masking was 
not apparently used in either the enlistment or separation 
examinations, the results of those examinations for the right 
ear are unreliable, except to the extent that they do show 
not less than severe right ear hearing loss which is entirely 
consistent with her conclusion that the veteran was 
essentially deaf from childhood forward.  Under these 
circumstances, an award of service connection for right ear 
hearing loss is not warranted.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


